UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2013 Commission File Number: 001-32199 Ship Finance International Limited (Translation of registrant's name into English) Par-la-Ville Place 14 Par-la-Ville Road Hamilton, HM 08, Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [ X ]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 1 is a copy of a press release of Ship Finance International Limited (the "Company"), dated September 10, 2013, announcing the adjustment of conversion prices on two of the Company'soutstanding convertible notes. EXHIBIT 1 SFL – Adjustment of Conversion Prices on Convertible Notes Press release from Ship Finance International Limited, September 10, 2013. Ship Finance International Limited (NYSE: SFL) ("Ship Finance" or the "Company") today announced that the Company has adjusted the relevant conversion prices related to its two outstanding convertible notes as indicated below. The adjustments are done pursuant to the relevant loan agreements, as a consequence of Ship Finance’s declaration of a dividend of USD 0.39 per share, and the shares of the Company trading ex-dividend as of today. Senior Unsecured Convertible Notes Issuer: Ship Finance International Limited Issue amount: USD 350,000,000 Issue date: January 30, 2013 Maturity: February 1, 2018 Coupon: 3.25% Conversion Price, as adjusted: USD 20.8990* (September 10, 2013) ISIN code: US G81075AE63 Senior Unsecured Convertible Notes Issuer: Ship Finance International Limited Issue amount: USD 125,000,000 Issue date: February 8, 2010 Maturity: February 10, 2016 Coupon: 3.75% Conversion Price, as adjusted: USD 20.69* (September 10, 2013) ISIN code: NO 0010599699 *Subject to consent by the trustee September 10, 2013 The Board of Directors Ship Finance International Limited Hamilton, Bermuda SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SHIP FINANCE INTERNATIONAL LIMITED Date: September 10, 2013 By: /s/Ole B. Hjertaker Name: Ole B. Hjertaker Title: Chief Executive Officer Ship Finance Management AS (Principal Executive Officer)
